Citation Nr: 1712875	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to January 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.   

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 rating decision on appeal granted the Veteran service connection and a 10 percent rating for bilateral hearing loss.  On his September 2015 notice of disagreement the Veteran asserted that he was entitled to a 40 percent rating for his hearing loss disability.  On his May 2016 substantive appeal the Veteran indicated that he should to be provided a new VA audiological examination.  In March 2017, the Veteran's representative noted that the Veteran's most recent VA audiology examination was performed in August 2015.  The representative asserted that the August 2015 VA audiology examination did not reflect the Veteran's current hearing acuity and requested that the Veteran be provided a new VA examination.  The Veteran must be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the VBMS or Virtual VA electronic folders. 

A specific request must be made for treatment records from the VA New Jersey Health Care System in East Orange, New Jersey, from April 2015 to the present.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic file and a copy of this decision and remand must be made available to the examiner for his/her review.  The AOJ must also ensure the examiner is provided the latest DBQ relevant to this claim.  All necessary tests should be performed, including puretone threshold and word recognition using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, a detailed explanation for why this testing cannot be completed must be provided.  The examiner is also requested to fully describe the functional effects caused by the Veteran's hearing loss.  

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matter on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



